*411The judgment of the Supreme Court was entered, November 19th 1877.
Per Curiam.
— The merits of the Act of 22d of March 1877, “in relation to cities of the second class, providing for the levy, collection and disbursement of taxes and water-rents,” are not a subject for our opinion. The only question before us in these cases is, upon the power of the legislature to pass this law. After a thorough argument and a careful consideration, we' are unable to pronounce the law unconstitutional. The power to classify cities according to the number of their population was fully discussed and decided in the case of Wheeler v. Philadelphia, 27 P. E. Smith 338. We adhere to that decision, and indeed cannot see how the question of power could have been decided differently. To say that no general law can be passed to regulate a certain subject because some of the classes contained in the regulation do not yet exist, or exist only in a limited number, is to hold that no law can be passed to provide for future wants or necessities. The welfare of the state and one of the chief purposes of legislation would be struck down by such a decision. If the classification had been different and the number of the population to constitute a city of the first class, had been fixed at one million, would the classification be void because no city had yet reached that number ? The absurdity of such a proposition is manifest, and it is simply to say that no law can provide for a state of affairs to which the subject is rapidly approaching, but which it has not yet reached. If the power to classify and regulate the subjects of cities generally be admitted, and clearly it cannot be successfully denied, the question of local legislation is at an end; for though it may happen that but one city may fall within the class, non- constat that others will not shortly do so and therefore may be provided for. The law was not passed for Pittsburgh as the only city happening within the second class, but for all cities having the population to bring them within that class. If I agree to sell all my lands at a certain rate according to a classification of tracts I have adopted, and only one tract falls within the rate of a given class, will any one be guilty of the absurdity of saying that it is not governed by my classification. The motives of those who passed the law are not involved. Suppose they did perceive that Philadelphia was the only city falling within the first class, and Pittsburgh the only one in the second, yet the motive influeiíbing that classification cannot be inquired into. If the power to classify for wise purposes exists, that ends the matter.
This act concerns a municipality — a division of the state for governmental purposes, and falls within the power of repeal and revision. Those who occupy merely official positions, unprotected by any special constitutional provisions, cannot set themselves up against the exercise of this governmental power. We know of no constitutional right of Mr. Kilgore or of the Central Board infringed by this law. They fill the place of public servants merely.
*412In regard to the passage of the law and the alleged disregard of the forms of legislation required by the constitution, we think the subject is not within the pale of judicial inquiry. So far as the duty and the consciences of the membei’s of the legislature are involved the law is mandatory. They are bound by their oaths to obey the constitutional mode of proceeding, and any intentional disregard is a breach of duty and a violation of their oaths. But ’when a law has been passed and approved and certified in due form, it is no part of the duty of the judiciary to go behind the law as duly certified to inquire into the observance of form in its passage. The presumption applies to the act of passing the law, that applies generally to the proceedings of anybody whose sole duty is to deal with the subject. The presumption in favor of regularity is essential to the peace and order of the state.
If every law could be contested in the courts on the ground of informality in its enactment, the floodgate of litigation would be opened so widely, society would be deluged in the flow. It is not a question of fraud in which that is set up as a law which never was so in form or in fact, but a question of regularity in the conduct of those who have the power to enact the law, and who declare it to be such. The evidence of a law — its actual existence — we may inquire into; for before we are bound by it, we must be satisfied it is the act of the legislature, however informally they may have conducted the process by which they have made it a law.
Upon the whole case, we discover no substantial error, and the decree in each case sustaining the demurrer is affirmed, with costs of the appeal to be paid by the appellants in each case, and the appeals respectively are dismissed.